Citation Nr: 1421389	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  07-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2009 the Board denied the Veteran's claims for service connection for erectile dysfunction and a spine condition.  The Veteran appealed the April 2009 decision to the U. S. Court of Appeals for Veterans Claims (Court), and in a December 2010 Memorandum Decision, the Court remanded the issues to the Board.  In July 2011, the Board remanded the appealed issues to the RO for further development.  In December 2012 the Board again denied the Veteran's claim for service connection for a lumbar spine disorder and remanded the claim of service connection for erectile dysfunction.  In June 2013 the Court endorsed a Joint Motion for Remand (JMR) vacating the Board's denial of entitlement to service connection for a lumbar spine disorder and remanding the claim.  In December 2013 the Board again remanded the claim of entitlement to service connection for a lumbar spine disorder.  The claims are once again before the Board.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that erectile dysfunction is related to service, or a service-connected disability.




CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an October 2006 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities (such as arthritis) listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Analysis

The Veteran's service treatment records are silent for complaints or diagnosis of erectile dysfunction.  See e.g., September 1971 separation examination.

Post service the Veteran has been diagnosed with erectile dysfunction.  The December 2011 VA examiner noted that there was no scientific literature that identified PTSD as the cause of erectile dysfunction.  There was also no evidence that PTSD caused persistent aggravation of erectile dysfunction.  The examiner did not address the medical articles provided by the Veteran.

In January 2013 an addendum opinion was obtained.  The VA examiner, a general medical examiner, reviewed the claims file.  The examiner could not find any evidence that the Veteran's erectile dysfunction had its onset or was aggravated during service.  He noted no entries in the service treatment records of complaints or diagnoses of erectile dysfunction.  Accordingly, he opined the Veteran's erectile dysfunction was not related to service.  He also opined that based on review of the current medical literature, PTSD did not cause the mechanical inability to obtain or maintain an erection.  

A VA psychologist also reviewed the file and provided an opinion in January 2013.  He noted that he reviewed the VA examination reports, the articles provided by the Veteran's representative, and the claims file.  He opined it was less likely than not the Veteran's erectile dysfunction was related to service, or caused or aggravated by service-connected PTSD.  His rationale was that in reviewing the articles the studies did not propose causation between PTSD and sexual dysfunction.  The conclusions also did not verify causation of sexual dysfunction and/or sexual problems.  The examiner did not know of current or past literature of research studies that supported causation of sexual dysfunction and/or sexual problems due to or aggravated by PTSD.

A preponderance of the competent probative evidence weighs against the Veteran's assertions that his erectile dysfunction is related to service.  The evidence of record includes the Veteran's statements asserting that his erectile dysfunction is related to his service-connected PTSD.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Buczynski, supra.

The Board finds credible the Veteran's report that he experiences erectile dysfunction.  As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the contentions that his erectile dysfunction is related to service or his service-connected PTSD.  As noted, there are no complaints or diagnosis of erectile dysfunction while in service.    

Further, no medical examiner has linked the claimed condition to service or a service-connected disability.  To the contrary, January 2013 VA examiners determined that the Veteran's erectile dysfunction did not begin in service and was not related to his PTSD.  They reviewed the Veteran's claims file, to include medical studies submitted by the Veteran.  As noted, these studies did not provide conclusions showing PTSD caused erectile dysfunction.  Accordingly, both examiners did not relate his condition to service or service-connected PTSD.  Unfortunately, this evidence weighs against the Veteran's contentions that his claimed condition is related to service or a service-connected disability.

Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the issue of determining the etiology of erectile dysfunction, this falls outside the realm of common knowledge of a lay person.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Accordingly, the Board finds the Veteran's statements lack credibility and are assigned little probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Emphasis is placed on the evidence of record during service, to include his separation examination, and the VA examination reports which did not link the Veteran's erectile dysfunction to service or a service-connected disability.

The preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is denied.


REMAND

The claim for entitlement to service connection for a lumbar spine disorder was remanded by the Board in December 2013 for a new VA examination.  There is no evidence that this has been completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Accordingly the claim must be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of a current back disability.  The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder.

The examiner should perform any necessary diagnostic imaging tests necessary to provide a complete medical opinion to include X-ray studies to determine whether the Veteran has arthritis.

The examiner should state whether it is at least as likely as not that the Veteran's lumbar spine disorder is related to service.   

In, providing the opinion, the VA examiner must specifically consider the Veteran's lay statements regarding his symptoms in service which began when he injured his back changing a tire as well as his assertions regarding continuity of symptomatology thereafter.

The examiner should provide a complete explanation for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically specify in the examination report, with an explanation as to why.

2. After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3. Thereafter, readjudicate the claim for service connection for a spine disability.  If the benefit sought remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


